UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-50493 ALVERON ENERGY CORP. (Exact Name of Registrant as Specified in its Charter) Delaware 98-0412431 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 100-224 11th Avenue S.W. Calgary, Alberta, Canada T2R 0C3 (Address of Principal Executive Offices) (Zip Code) (403) 233-9239 (Registrant’s Telephone Number Including Area Code) (Former Name, Address and Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 55,473,333 shares outstanding as of June 26, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition 11 Item 3 Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Control and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. ALVERON ENERGY CORP. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS As of APRIL 30, 2012 and OCTOBER 31, 2011 April 30, October 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid Expenses - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued liabilities $ $ Related party note Total Current Liabilities Total Liabilities STOCKHOLDERS' DEFICIT Capital stock- $.001 par value, 100,000,000 common shares authorized, 55,473,333 and 52,140,000 common shares outstanding as of April 30, 2012 and October 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Total Stockholders' Deficit $ $ The accompany notes are integral part of these consolidated financial statements. 3 ALVERON ENERGY CORP. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended April 30, 2012 and 2011, and Cumulative from November 18, 2003 (Date of Inception) Through April 30, 2012 (Unaudited) November 18, 2003 Three Months Three Months Six Months Six Months (Date of Inception) Ended Ended Ended Ended Through April 30, April 30, April 30, April 30, April 30, Revenues $
